Case: 19-50128      Document: 00515445181         Page: 1    Date Filed: 06/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50128                             June 8, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TERRY CHARLES CARROLL, also known as Terry Carroll,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-23-5


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Terry Charles Carroll appeals his conviction for conspiracy to possess
with intent to distribute 50 grams or more of methamphetamine. He asserts
that the district court erred in denying his motion to withdraw his guilty plea.
       Because Carroll did not object to the magistrate judge’s report
recommending the denial of his motion to withdraw his guilty plea, our review
is for plain error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50128     Document: 00515445181    Page: 2   Date Filed: 06/08/2020


                             No. XX-XXXXXXX-50128

1420-23, 1428-29 (5th Cir. 1996) (en banc), superseded by statute on other
grounds, 28 U.S.C. § 636(b)(1); see also Puckett v. United States, 556 U.S. 129,
135 (2009) (setting forth the requirements for showing plain error). However,
in this case, the standard of review is not determinative as Carroll’s arguments
still fail even under the abuse of discretion standard applied to preserved
errors. United States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984) (noting that
district court’s have “broad discretion” with respect to motions to withdraw a
guilty plea).
      We consider the totality of circumstances, including the seven factors
enumerated in United States v. Carr, in evaluating the denial of a motion to
withdraw a guilty plea. See id. at 343-44. The district court considered each
of the seven factors and found that all of them weighed against allowing Carroll
to withdraw his guilty plea. We see no clear or obvious error or abuse of
discretion in the district court’s decision. See Puckett, 556 U.S. at 135; Carr,
740 F.2d 344; see also United States v. Lord, 915 F.3d 1009, 1013-17 (5th Cir.),
cert. denied, 140 S. Ct. 320 (2019).
      AFFIRMED.




                                       2